229 S.W.3d 638 (2007)
Scott J. BATES, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67356.
Missouri Court of Appeals, Western District.
July 31, 2007.
Ellen H. Flottman, Columbia, MO, for appellant.
Shaun J. MacKelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before HOWARD, C.J., BRECKENRIDGE and ELLIS, JJ.

ORDER
PER CURIAM.
Scott Bates appeals the denial of his Rule 24.035 motion for post-conviction relief, without an evidentiary hearing. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The motion court's judgment is affirmed. Rule 84.16(b).